Citation Nr: 0003786	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-07 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  

The issues on appeal arise before the Board of Veterans' 
Appeals (Board) from a rating decision of February 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Baltimore, Maryland.  

The appellant was afforded a personal hearing before a local 
hearing officer at the RO in July 1998.


FINDINGS OF FACT

1.  The certificate of death indicates that the veteran died 
in September 1997, and that the immediate cause of death was 
hypertensive arteriosclerotic cardiovascular disease.

2.  At the time of his death, the veteran was service-
connected for major depression with post-traumatic stress 
features.  

3.  A letter dated in September 1997, and submitted by a VA 
physician, as well as treating physician of the veteran, 
includes an opinion which indicates that the veteran's 
hypertension was due to his service-connected major 
depression and post-traumatic stress features.  

4.  The appellant has presented competent medical evidence of 
a nexus between the veteran's service-connected major 
depression and post-traumatic stress features and his death.  


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well grounded.  
38 U.S.C.A. § 5107 (West 1991); Ramey v. Brown, 9 Vet. App. 
40 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) (West 1991) to 
assist the claimant in developing the facts pertinent to the 
claim.  Accordingly, the threshold question that must be 
resolved in this appeal is whether the appellant has 
presented evidence that the claim is well grounded; that is, 
that the claim is plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  For service 
connection for the cause of death of a veteran, the first 
requirement, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Generally, the Board should consider only the evidence that 
is or may be favorable to the claim in deciding whether a 
claim is well grounded.  See Arms v. West, 12 Vet. App. 188, 
195 (1999) (noting that generally "only the evidence in 
support of the claim is to be considered and generally a 
presumption of credibility attaches to that evidence in order 
to decide whether or not any VA claimant has sustained the 
claimant's burden of submitting a well-grounded claim under 
section 5107(a)") (emphasis in original).

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1999).  
In this case, the appellant contends that the veteran's 
service-connected disabilities, particularly his 
service-connected major depression with post-traumatic stress 
features, contributed to his death.  This determination 
involves medical causation and therefore "competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).

Review of the evidence of record in this case reveals that a 
certificate of death indicates that the veteran died in 
September 1997, and that the immediate cause of death was 
hypertensive arteriosclerotic cardiovascular disease.  At the 
time of his death, the veteran was service-connected for 
major depression with post-traumatic stress features.  A 
letter dated in September 1997, and submitted by a VA 
physician, Dr. C. M., a treating physician of the veteran at 
VA Medical Center (VAMC), includes an opinion which indicates 
that the veteran's hypertension was due to his 
service-connected major depression and post-traumatic stress 
features.  In light of this medical opinion, the Board finds 
that the appellant's claim for service connection for the 
cause of the veteran's death is well grounded.  See 
38 U.S.C.A. § 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (1999).  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The appellant contends, in essence, that the veteran's 
service-connected conditions contributed materially and 
substantially to the ultimate cause of his death, 
hypertensive arteriosclerotic cardiovascular disease.  At the 
time of his death, the veteran was service-connected for 
major depression with post-traumatic stress features, rated 
as 70 percent disabling; below knee amputation, left, rated 
as 40 percent disabling; reactive depression, rated as 30 
percent disabling; degenerative osteoarthritis, right knee, 
rated as 10 percent disabling; and malaria, rated as 
noncompensable.  

As indicated above, a VA medical opinion, dated in September 
1997, has been submitted into the evidence of record.  This 
opinion, in the form of a letter from Dr. C. M., in noting 
that the veteran had died from hypertensive arteriosclerotic 
cardiovascular disease, indicated that the veteran's 
hypertension was due to his service-connected major 
depression and post-traumatic stress features.  However, 
there is also conflicting medical evidence of record, i.e., 
opinions from VA physicians, Drs. R.P. and C.H.  Therefore, 
the Board concludes that the case should be remanded for 
further development of the evidence to determine whether the 
well grounded claim may be substantiated.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990) (A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation).  

Concerning this, the Board notes that evidence of record 
shows that the veteran was afforded treatment at the 
Geriatrics Clinic at the VAMC located in Baltimore, Maryland, 
and these treatment records have not been obtained.  In 
addition, treatment records, if any, closest to the time of 
the veteran's death in September 1997 should be obtained on 
remand if possible.

Since the issue concerning eligibility to dependents' 
educational assistance under 38 U.S.C. Chapter 35 is 
inextricably intertwined with this claim, it must necessarily 
be held in abeyance at this time.

Therefore, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should furnish the appellant 
with the appropriate release of 
information forms in order to obtain 
copies any VA, military, and private 
medical records not previously submitted.  
The RO should notify the appellant that 
she may submit additional evidence, to 
include medical records, in support of 
her claims.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

2.  The RO should obtain and associate 
with the claims folder all VA records 
associated with treatment afforded the 
veteran at the VAMC in Baltimore, 
Maryland, to include, but, not be limited 
to, treatment records reflecting 
treatment received by the veteran in the 
VAMC Geriatrics Clinic.  

3.  The RO should attempt to contact the 
above-mentioned VA physician, Dr. C. M., 
if available, in order to provide him the 
opportunity to supplement his September 
1997 opinion by referencing any and all 
authority used by him, to include citing 
recognized medical treatises that clearly 
support his ultimate conclusions.

4.  Thereafter, it is requested that the 
veteran's claims folder be reviewed by 
the appropriate specialist(s) in order to 
render opinions as to the following:  

a)  Whether the veteran's 
service-connected major depression 
with post-traumatic features 
contributed substantially or 
materially to cause the veteran's 
death due to hypertensive 
arteriosclerotic cardiovascular 
disease?  

b)  If no, whether the service-
connected below left knee 
amputation, reactive depression, 
degenerative osteoarthritis of the 
right knee, and/or malaria 
contributed substantially or 
materially to cause the veteran's 
death due to hypertensive 
arteriosclerotic cardiovascular 
disease?

If these opinions cannot be stated with 
certainty, the specialist(s) should state 
them within a range of probability or 
likelihood, i.e., "very likely", 
"likely", "not likely", "not very 
likely", etc., and provide a complete 
rationale for the opinion expressed in 
the report.  Concerning the rationale for 
the opinion, the specialist(s) should be 
requested, in the course of reviewing the 
veteran's claims folder, to note and 
provide comment, for example, regarding 
the medical statements/opinions submitted 
from Dr. C. M. (September 1997), Dr. B. 
C. (October 1997), Dr. C. C. H. (April 
1998), and Dr. R. P. (undated). 

5.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issues in 
appellate status.

If the benefits sought are not granted, the appellant and her 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of the case.  The 
appellant need take no action unless she is further informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


